THE.'A~ORNEY                      GENE-
                                    OP      !IJExAs
                                   AUSTIN     aa.   TEXAS

  WILL      WILSON
A-RNEY         GENERAL

                                            June 8, 1959,

         Honorable Rack H. Hannah;'Jr.
         Chairman, Board of Director.?
         Texas Southern University
         Houston, Texas
                                                     Opinion No. W-639
                                                     Re:    Whether the President of
                                                            Texas Southern University
                                                            may be issued his salary
                                                            voucher while serving on
         Dear Mr. Hannah:                                   the National Science Board?
                   In your letter of,May 23, ,1959, you state that Dr.
         S. M. Nabrit, President of Texas Southern University,   has
         been informed by the Comptroller of Public Accounts that
         his salary voucher for the month of May could not be paid
         because of his service on the National Sci'ence Board.   You
         seek to be advised as to whether such is the case.
                  The National Science Board is established pursuant
         to Title 42, Chapter 16, Sections 1861-1875,United States
         Code Annotated, which provides in part as follows:
                              "Sec. 1861. There Is established     in
                     the executive branch of the Government an
                     independent agency to be known as the Natlon-
                     al Science Foundation (hereinafter     referred
                     to as the 'Foundation').     The Foundation
                     shall consist of a National Science Board
                     ~;~;i;;;~~ge;erred       to as the ;Board')

                            'Sec. 1863. (a)    The Board shall con-
                     sist of twenty-four     members to be appointed
                     by the President,    by and with the advice and
                     consent of the Senate, and of.the     Director
                     ex officio,    and shall, except as otherwise
                     provided in this chapter, exercise     the
                     authority granted to the Foundation by this
                     chapter.     . . .'
Honorable    Ma& Ii. Rannah,~Jr.,’ page 2.       (ww-639 1


                   “Sec. 1873. (d)    The members of the
            Board,, and the members of each divisional
            committee, or special commission, shall
            receive compensation at the rate of $25
            for each ,day engaged in the business of
            the Foundation pursuant to authorization
            of the Foundation, and ,shall be allowed
            travel expenses as,authorized   by section
            73b-2 of Title 5,"
           Without deciding whether Dr. Nabrlt is filling    a
“~1~11 office   of emolument” by serving as a member of the
Board, as envisaged by Section 40 of ,Artlole XVI of the
Constitution   of Texas, we are compelled to advise you that
your question is controlled     by Section 33 of Article  XVI
of the Constitution    of Texas, which reads in part as follows:
                   “Sec.. 33. The Accounting Officers       of
            this State shall neither draw,nor pay a
            warrant upon the,Treasury     in favor of
            any person, for salary or oompensatlon as
            agent, offker    or appointee,   who holds at
            the same time any other office      or position
            of honor,, trust or profit,    under this State
            or the United States, except,,as prescribed
            in this Constitution.
          It will be noted this section does not forbid the hold-
ing of such dual offices   or positions  of honor,, trust or profit,
under this State or the United States, but It does forbid payment
by warrant upon the,Treasury. in favor of such ,person for salary
or compensation ~whatsoever.   (Attorney General’s Opinion O-5157
(19431.1
           The President of Texas Southern University       is paid a
salary from the State Treasury.       (House Bill 133,,Acts 55th
Legislature,   Regular Session, 1957., Ch. 385,.p.. 1123; the Qen-
era1 Appropriation    Bill.~)  Withoutdeciding      whether Dr. Nabrit
is holding an “office     of profit or trust” as provided by Sec-
tion 12 of Article    XVI of the Constitution     of Texas, it cannot’
be questioned thata      member of the,Natlonal     Science Board Is
serving in a position     of honor, trustor     profit.
          The commonly accepted indicla of such a’position        ap-
pear ,in the present case.   Appointment, ~1s ,jnade bye.the President
of the United, States, and the office  ,requiresSenate      confirma-
tion.   Travel expenses and a per diem ~allowanoe1 Is provided.
It is regrettable   that the high importance of the office       held
.   -
                                                                   .. . .   .




Honorable    Maok H. Hannah, Jr.,   page 3.   (w-639   1


by Dr. Nabrit'and the attending honor and prestige    accruing,
not only to Texas Southern University,    but to the educational
system of the whole State of Texas, requires that we inform
you that the provision  of the Constitution   of Texas above
quoted prohibits  a warrant for payment of salary from being
issued to Dr. Nabrit so long as he remains on the National
Science Board while serving as President of Texas Southern
University.
            We attacha copy of Attorney General's Opinion No.
o-6232 (1944) which compiles   some of the former opinions by
this department to show the frequent recurrence of this
question,  and to illustrate  the respective, factual situations
Involved.
         Dr. Logan Wilson, President of the University of
Texas, has been tendered an appointment on this same Board.
We,are sending hlm~a copy of this opinion.
                               SUMMARY
                Section 33 of Article   XVI, Constitution
                of Texas, prohibits   the Comptroller from
                Issuing a salary warrant to the President .
                of Texas Southern University while he
                serves as a member of the National Science
                Board.
                                       Yours very truly,
                                       WILL WILSON
                                       Attorney Cleneral of Texas

TIM:sd:zt
Enclosure
APPROVED:
OPINION COMMITTEE
Gee. P. Blackburn, Chairman
Houghton Brownlee,      Jr.
John Reeves
Leonard Passmore
C. K. Richards
REVIEWEDFOR THB ATTORNEY
                       GENERAL
BY: W. V. Geppert